Exhibit (a)(1) OFFER TO PURCHASE FOR CASH 2,245,455 SHARES OF COMMON STOCK OF AMREIT, INC. AT $2.75 PER SHARE by: MIRELFIII REIT LIQUIDITY, LLC (the “Purchaser”) THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59P.M., EASTERN TIME, ON MAY 7, 2010, (THE “EXPIRATION DATE”) UNLESS THE OFFER IS EXTENDED. To the shareholders of AmREIT, Inc.(the “Corporation”): The Purchaser is offering to buy up to an aggregate of 2,245,455 of your shares of the Corporation’s common stock (the “Shares”) at a price of $2.75 per Share in cash (the “Offer Price”). The Offer Price of $2.75 per Share is net to the seller in cash, which means that if you tender and sell your Shares to us you will not be required to pay any transfer fees to the Corporation, or any other fees or commissions (unless you agree to pay a broker, bank or other party to assist you in tendering your Shares to us). The offer is being made on the terms and conditions set forth in this document (which is the “Offer to Purchase”) and in the related Letter of Transmittal and Application for Transfer that accompanies this Offer to Purchase, as those documents may be amended or supplemented from time to time (the “Offer”). The Purchaser is not an affiliate of the Corporation or its management, and has not been provided with any nonpublic information concerning the Corporation’s business or assets. The Offer is based solely on the Purchaser’s evaluation of publicly-available information. The Offer is not conditioned on financing. The Purchaser has access to sufficient funds to pay the entire aggregate Offer Price and related expense of the Offer, including if you tender and sell to us the maximum of 2,245,455 Shares that the Purchaser is seeking through this Offer. THE OFFER IS NOT CONDITIONED UPON ANY MINIMUM NUMBER OF SHARES BEING TENDERED. IF MORE THAN 2,245,, THE PURCHASER WILL ACCEPT 2,245,(WHO DO NOT ELECT THE ‘ALL OR NONE’ OPTION) ON A PRO RATA BASIS, SUBJECT TO THE TERMS AND CONDITIONS OF THE OFFER. YOU CAN CHOOSE TO TENDER SOME OR ALL OF YOUR SHARES. The Purchaser expressly reserves the right, in its sole discretion, at any time and from time to time (but shall not be obligated), (i) to extend the period of time during which the Offer is open, (ii)upon the occurrence of any of the conditions specified in Section13 of this Offer to Purchase and prior to the Expiration Date, to terminate the Offer and not accept any Shares for payment, and (iii) to amend the Offer in any respect prior to the Expiration Date. Notice of any such extension, termination, or amendment will promptly be disseminated to shareholders in a manner reasonably designed to inform shareholders of such change in compliance with Rule14d-4(d) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In the case of an extension of the Offer, such extension will be followed by a press release or public announcement which will be issued no later than 9:00a.m., Eastern Time, on the next business day after the scheduled Expiration Date in accordance with Rule14e-1(d) under the Exchange Act. - 1 - IMPORTANT If you wish to tender any or all of your Shares you should: (a)complete and sign the Letter of Transmittal (which is enclosed with this Offer to Purchase, printed on blue paper) in accordance with the instructions in the Letter of Transmittal, (b)complete and sign the Application for Transfer (which is enclosed with this Offer to Purchase, printed on yellow paper) and have it Medallion Signature Guaranteed (this can be done by your bank or broker), and (c)mail both documents to MIRELF III Investment Processing, LLC (the “Depositary”) in the enclosed pre-addressed envelope, or to the following address: MIRELF III Investment Processing, LLC 410 Park Avenue Suite 820 New York, NY 10022 For more information or to get additional copies of this Offer to Purchase, the Letter of Transmittal or the Application for Transfer, please call our Information Agent, Laurel Hill Advisory Group, at this toll-free number: Offer Information Line: (888) 742-1305 NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY RECOMMENDATION OR ANY REPRESENTATION ON BEHALF OF THE PURCHASER OR TO PROVIDE ANY INFORMATION OTHER THAN AS CONTAINED IN THIS OFFER TO PURCHASE, IN THE LETTER OF TRANSMITTAL OR IN THE APPLICATION FOR TRANSFER. NO SUCH RECOMMENDATION, INFORMATION OR REPRESENTATION MAY BE RELIED UPON AS HAVING BEEN AUTHORIZED. The Corporation is subject to the information and reporting requirements of the Exchange Act and in accordance therewith is required to file reports and other information with the Securities and Exchange Commission (the “SEC”) relating to its business, financial condition and other matters. Those reports and other information are available through the SEC’s electronic data gathering and retrieval (EDGAR) system, at its internet web site at www.sec.gov, or may be inspected at the public reference facilities maintained by the SEC at treet, NE, Room 1580, Washington, D.C. 20549. Copies of such material can also be obtained from the Public Reference Room of the SEC in Washington, D.C. at prescribed rates. The Purchaser has filed with the SEC a Tender Offer Statement on Schedule TO (including exhibits) pursuant to Rule14d-3 of the General Rules and Regulations under the Exchange Act, furnishing certain additional information with respect to the Offer. That Statement and any amendments thereto, including exhibits, may be inspected and copies may be obtained from the offices of the SEC in the manner specified above. - 2 - TABLE OF CONTENTS Page Summary Term Sheet 4 Why You Should Accept This Offer 8 How to Accept This Offer 10 Introduction 11 Tender Offer 12 Section 1. Terms of the Offer 12 Section 2. Acceptance for Payment and Payment for Shares; Proration 12 Section 3. Procedures for Tendering Shares 13 Section 4. Withdrawal Rights 14 Section 5. Extension of Tender Period; Termination; Amendment 15 Section 6. Material Federal Income Tax Consequences 15 Section 7. Effects of the Offer 16 Section 8. Future Plans 16 Section 9. The Business of the Corporation 17 Section 10. Conflicts of Interest 17 Section 11. Certain Information Concerning the Purchaser 17 Section 12. Source of Funds 18 Section 13. Conditions of the Offer 18 Section 14. Certain Legal Matters 19 Section 15. Fees and Expenses 20 Section 16. Miscellaneous 20 Schedule I 21 - 3 - SUMMARY TERM SHEET The Purchaser is offering to purchase up to 2,245,455 Shares for $2.75 per Share in cash. The following are some of the questions that you, as a shareholder of the Corporation, may have and the answers to those questions. The information in this summary is not complete, and you are urged to carefully read the remainder of this Offer to Purchase and the accompanying Letter of Transmittal and Application for Transfer. WHO IS OFFERING TO BUY MY SECURITIES? The Offer is being made by the Purchaser, MIRELF III REIT Liquidity, LLC, a Delaware limited liability company. The sole member of the Purchaser is Madison International Real Estate Liquidity Fund III REIT, a Maryland Real Estate Investment Trust (the “Manager”).All of the common stock of the Manager is owned by Madison International Real Estate Liquidity Fund III, LP, a Delaware limited partnership (the “Fund”).Madison International Holdings III, LLC, a Delaware limited liability company (the “General Partner”), is the sole general partner of the Fund. The Purchaser and its affiliates have not previously conducted a tender offer for the Corporation’s Shares. WHAT ARE THE CLASSES AND AMOUNTS OF SECURITIES SOUGHT IN THE OFFER? The Purchaser is seeking to purchase up to 2,245,455 shares of the Corporation’s common stock, which is referred to as the “Shares” in this Offer to Purchase. HOW MUCH IS THE PURCHASER OFFERING TO PAY AND WHAT IS THE FORM OF PAYMENT? The Purchaser is offering to pay $2.75 per Share, net to you in cash. If any of your Shares are purchased in this Offer, you will retain the right to any dividends that are accrued and unpaid through the date of the transfer of your Shares is registered in the stock transfer books of the Corporation.Any such dividends will be paid to you directly by the Corporation. WHAT EXPENSES WILL I HAVE TO
